Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 1 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 2 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 3 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 4 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 5 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 6 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 7 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 8 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 9 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 10 of 11
Case 8:21-bk-10525-ES   Doc 139 Filed 05/21/21 Entered 05/21/21 16:00:20   Desc
                         Main Document    Page 11 of 11
